Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Curtis appeals the district court’s order granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and reducing his sentence to 325 months of imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Curtis, No. 2:89-cr-00054-1 (S.D.W.Va. Oct. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.